DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it reads like a claim (use of “:” and/or “;”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention is directed to non-statutory subject matter.  The claims 11 and 18 do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program per se that does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7-9, 11-12, 14, 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claims recite a plurality of limitations that include a plurality of “unit(s)” such as generating unit, transmitting unit…that all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, except “the sensing unit” that is based on the specification contains a plurality of sensors and wherein sensors are known structure in the art (see at least Fig.2 element 31 and 41).  The specification is silent about the structure of the above claimed units and wherein the Figures only show boxes of units (no association between the structure and the function can be found in the specification).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102 a1 as being anticipated by Saito et al (US 2012/0230308).
For claim 1, Saito discloses an information processing device comprising: a generating unit that generates a query (see at least Fig.13, Step 320; service discovery query); a transmitting unit that transmits the query generated by the generating unit (see at least Fig.13, Step 320; transmitting service discovery query) to each of other information processing devices by wireless communication (see at least Fig.8; Group G and/or Fig.13, S330; determining proximity to create Group and establish connection); a receiving unit that receives processing results based on the query from the other information processing devices by wireless communication (see at least Fig.13, Step 350; receiving the connection start signal (results) and determining proximity (see at least [0166] and/or [0170]) and/or [0180]; receiving the service discovery response and determining proximity (see at least [0182]); and a grouping unit that groups the other information processing devices using the processing results received by the receiving unit (see at least Fig.13, Step 350; Group generation and/or [0170] and/or Fig.8; Group G), wherein the information processing device establishes a Layer 2 link with the other information processing devices grouped by the grouping unit (see at least Fig.13, Step 370; channel established and/or [0071]; Wi-Fi direct and/or at least Fig.8; Group G).
For claim 2, Saito further discloses the query includes at least a command to process time-series data obtained by a sensing unit included in each of the other information processing devices (see at least [0190]; use of sensors to determine proximity such as brightness sensor by processing the rate of change of brightness 
For claim 3, Saito further discloses wherein the query includes at least information designating mathematical processing to be executed for the time-series data (see at least [0190]; processing the rate of change (mathematical processing) of brightness (time-series data) obtained by the sensor compared to a threshold (mathematical processing) based on the service query).
For claim 4, Saito further discloses wherein the query and the processing result are transmitted and received using a public action frame of IEEE 802.11 (see at least [0070]; public action frame of IEEE 802.11).
For claim 5, Saito further discloses a sensing unit that acquires environment information by a sensor and generates time-series data; and a processing unit that processes the time-series data on a basis of the query generated by the generating unit, wherein the grouping unit groups the other information processing devices using a processing result processed by the processing unit (see at least [0190]; use of sensors to determine proximity, such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor compared to a threshold based on the service query, that is used to group devices and establish connection).
For claim 6, Saito further discloses wherein the information processing device establishes the Layer 2 link with the other information processing devices included in a group including the information processing device itself among groups generated by the grouping unit (see at least Fig.13, Step 370; channel established and/or [0071]; Wi-Fi direct and/or Fig.8; Group G).

For claim 8, Saito further discloses wherein the event generates at least one of a sound, light, or a vibration (see at least [0200]; LED light).
For claim 9, Saito further discloses wherein a grouping result according to a similarity between time-series data from the other information processing devices in a group generated by the grouping unit is displayed (see at least [0200]; display a screen showing connection completed (result) according to proximity (similarity/threshold)).
Claims 10-11 are rejected for same reasons as claim 1.
For claim 12, Saito discloses an information processing device comprising: a sensing unit that acquires environment information by a sensor and generates time-series data (see at least [0190]; use of sensors such as brightness sensor (environment information) by processing the rate of change of brightness (time-series data)); a receiving unit that receives a query from another information processing device by wireless communication (see at least Fig.13, Step 320; receiving service discovery query); a processing unit that processes the time-series data on a basis of the query received by the receiving unit (see at least [0190]; use of sensors to determine proximity such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor compared to a threshold based on service query); and a transmitting unit that transmits a processing result processed by the processing unit to the another information processing device by wireless communication (see at least Fig.13, Step 350; transmitting the connection start signal (results) and determining 
Claims 13-16 are rejected for same reasons as claims 2-4 and 1 (last limitation), respectively.
Claims 17 and 18 are rejected for same reasons as claim 12.
Claim 19 is rejected for same reasons as claims 1 and 12.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467